NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 19 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       Nos. 21-50012
                                                     21-50013
                Plaintiff-Appellee,
                                                D.C. Nos. 5:13-cr-00005-VAP-1
 v.                                                       5:18-cr-00148-VAP-1

ISMAEL SERRANO,                                 MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Central District of California
                   Virginia A. Phillips, District Judge, Presiding

                          Submitted November 8, 2021**

Before:      CANBY, TASHIMA, and MILLER, Circuit Judges.

      In these consolidated appeals, Ismael Serrano appeals pro se from the district

court’s order denying his motions for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A)(i). We have jurisdiction under 28 U.S.C. § 1291. Reviewing for

abuse of discretion, see United States v. Aruda, 993 F.3d 797, 799 (9th Cir. 2021),



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
we affirm.

      Serrano contends that the district court incorrectly believed that, because

U.S.S.G. § 1B1.13 constrained its review of whether he had shown extraordinary

and compelling reasons for release, it could not grant relief to a prisoner like

Serrano who had no underlying health conditions. The record does not support

Serrano’s claim. The district court expressly declined to decide if § 1B1.13 was

binding, and instead properly relied on it only as guidance. See Aruda, 993 F.3d at

802. Furthermore, the court demonstrated that it understood its discretion to grant

relief when it considered Serrano’s arguments regarding his health conditions and

his experience when he contracted COVID-19, and acknowledged the spread of

COVID-19 in the prisons and at Serrano’s prison in particular. The court did not

abuse its discretion in concluding that Serrano had failed to establish extraordinary

and compelling reasons for release, nor did it abuse its discretion when it observed

that the 18 U.S.C. § 3553(a) factors also would not support relief, given the

dangerousness of Serrano’s offense conduct, his criminal history, and his poor

performance on supervision.

      The government’s motion to supplement the record or, in the alternative, for

judicial notice, is denied.

      AFFIRMED.




                                           2                          21-50012 & 21-50013